COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 BARRY F. MILLER and
 MARIA J. MILLER,                                  §
                                                                   No. 08-10-00045-CV
                         Appellants,               §
                                                                        Appeal from
 v.                                                §
                                                                    120th District Court
 SUNNY VIEW, LLC, VIEW POINT                       §
 ACREAGE, LLC, BELLA VISTA                                       of El Paso County, Texas
 CUSTOM HOMES, INC., ANDRES E.                     §
 TELLES D/B/A ATCON ENGINEERING                                      (TC # 2007-2515)
 & SURVEYING, and LANDAMERICA                      §
 LAWYERS TITLE OF EL PASO,
                                                   §
                         Appellees.
                                                   §

                                   MEMORANDUM OPINION

        Pending before the Court is the joint motion of Appellants, Barry F. Miller and Maria J.

Miller, and Appellees, Sunny View, LLC, View Point Acreage, LLC, Bella Vista Custom Homes,

Inc., and Andres E. Telles d/b/a Atcon Engineering & Surveying, to dismiss a portion of the appeal

pursuant to TEX .R.APP .P. 42.1 because the parties have reached a partial settlement. These parties

have agreed to dismiss the appeal concerning all claims by and between them. The Millers intend

to continue their appeal of an order granting summary judgment in favor of LandAmerica Lawyers

Title of El Paso. We grant the motion and dismiss the portion of the appeal concerning the settling

parties. Pursuant to the parties’ agreement, we assess costs against the party incurring same. See

TEX .R.APP .P. 42.1(d)(absent agreement of the parties, the court will tax costs against the appellant).

        Due to the partial dismissal, it is necessary to restyle the appeal. The appeal will proceed in

the same cause number as Barry F. Miller and Maria J. Miller v. LandAmerica Lawyers Title of
El Paso.


July 30, 2010
                                              ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Rivera, J., not participating